                  Case 20-50899-CSS                  Doc 13-2         Filed 03/10/21           Page 1 of 1




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                     )
In re:                                                               )      Chapter 11
                                                                     )
NSC WHOLESALE HOLDINGS LLC., et al.,                                 )      Case No. 18-12394 (CSS)
                                                                     )
                    Debtors.1                                        )      (Jointly Administered)
                                                                     )
                                                                     )
NSC LIQUIDATING TRUST,                                               )
                                                                     )
                    Plaintiff,                                       )      Adv. Proc. No. 20-50899 (CSS)
                                                                     )
v.                                                                   )
                                                                     )
HADDAD INTERNATIONAL LLC,                                            )
                                                                     )
                    Defendant.
                                                                     )

                                            JUDGMENT BY DEFAULT

        Default was entered against defendant Haddad International LLC, on March              , 2021.
The plaintiff has requested entry of judgment by default and has filed an affidavit of the amount
due and stating that this defendant is not in the military service. Furthermore, it appears from the
record that this defendant is not an infant or incompetent person. Therefore, pursuant to Fed. R.
Civ. P. 55(b)(1), as incorporated by Fed. R. Bankr. P. 7055, judgment is entered against this
defendant in favor of the plaintiff as follows:

          Principal:               $26,946.27
          Costs:                      $350.00
          Total:                   $27,296.27

Dated:                                                                __________________________
                                                                      Clerk of the Bankruptcy Court

                                                                      By:
                                                                                Deputy Clerk




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: NSC Wholesale
Holdings LLC (6210); National Wholesale Liquidators of Lodi, Inc. (4301); NSC Realty Holdings LLC (4779); NSC of West
Hempstead, LLC (5582); Top Key LLC (7503); BP Liquor LLC (2059); and Teara LLC (8660).
